TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 2, 2013



                                     NO. 03-12-00080-CV


                                   In the Matter of C. M. A.




            APPEAL FROM 20TH DISTRICT COURT OF MILAM COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON AND FIELD
                AFFIRMED -- OPINION BY JUSTICE PEMBERTON




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the district court’s

judgment: IT IS THEREFORE considered, adjudged and ordered that the judgment of the

district court is in all things affirmed. It FURTHER appearing that the appellant is indigent and

unable to pay costs, that no adjudication as to costs is made; and that this decision be certified

below for observance.